DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims
Applicant’s amendment of claims 1, 10 and 14, cancellation of claims 11 and 15, and submission of new claims 21-22 in “Claims - 10/04/2022” is acknowledged. 
This office action considers claims 1-10, 12-14 and 16-22 pending for further prosecution. 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (10; Fig 1A; [0036] or C 2, L 59-67) = (element 10; Figure No. 1A; Paragraph No. [0036]) or Column No 2, Line Nos. 59-67. For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kadono; Takeshi et al. (US 20160181311 A1, of record; hereinafter Kadono) in view of OHNUMA; Hideto et al., (US 20100151663 A1; hereinafter Ohnuma) in further view of Balakrishnan; Karthik et al. (US 20160359022 A1, of record; hereinafter Balakrishnan).
1. Kadono teaches a method (Method of Producing Semiconductor Epitaxial Wafer; [0035]) comprising (see the entire document: figs. 1(A) to 1(D) and Figs 2(A) to 2(E); [0036, 0068], specifically, as cited below): 
While Kadono discloses a substrate (10) and substantial portion of the other processes claimed as detailed below, it does not expressly disclose “depositing a screen laver to cover the substrate”;
However, the process of depositing a screen laver to cover a substrate is a well-known process step of method in prior art. For example, Ohnuma teaches a silicon wafer being used for forming the samples was a silicon wafer in which the oxygen concentration is controlled to be 1.0.times.10.sup.18 atom/cm.sup.3 to 2.0.times.10.sup.18 atom/cm.sup.3 substrate contains dissolved oxygen at a concentration of not more than 8.times.10.sup.17 atoms/cm.sup.3 ([0371]), wherein (Figs 2B, 3A-3C; [0121]) depositing a screen laver (11c labelled as embrittlement region) to cover the substrate, ion implemented and (Fig 3A) Ion implanted, and subsequently removed .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ohnuma’s step into Kadono’s method, and thereby the combination of ( Kadono and Ohnuma)’s method comprises a step of “depositing a screen laver (Ohnuma 11c) to cover the substrate (Kadono 10), since this inclusion helps mitigate crack impurity during ion implantation (Ohnuma [0145]). 
The combination of ( Kadono and Ohnuma)   specifically Kadono further teaches:
forming an implanted region in the substrate (10) when the substrate is covered by the screen layer, wherein the implanted region is adjacent to a top surface (10A) of the substrate; 
performing a clean treatment ((Fig 1C,2D; [0036,0062)) on the top surface of the implanted region; 
baking ([0061-0062]) the top surface (Fig 1A; 111’[0023])of the implanted region after performing the clean treatment; 
forming an epitaxial layer (Fig 2E; 20; [0039, 0061]) on the top surface of the substrate; and 
But, The combination of ( Kadono and Ohnuma)  does not expressly disclose “patterning (Fig 1D; [0037]) the epitaxial layer to form a fin”. 
However, the process of patterning the epitaxial layer to form a fin is a well-known process step of method in prior art. For example, Balakrishnan teaches in claim 2 a method of claim 1, wherein the forming the silicon fin comprises: growing an epitaxial layer of silicon on the substrate; patterning the epitaxial layer of silicon using a hard mask, to form the fin, wherein (Fig 1B, 2B; [0013]) illustrates, a thin hard mask 106 is deposited over the epitaxial layer 104. The epitaxial layer 104 is then patterned into a fin by removing a portion of the hard mask 106; thus, the reference numeral 104 is hereinafter used interchangeably to refer to both the epitaxial layer and to the fin that results from patterning of the epitaxial layer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Balakrishnan’s step into Kadono’s method, and thereby the combination of (Kadono, Ohnuma and Balakrishnan)’s method comprises a step of patterning (Balakrishnan) the epitaxial layer (Kadono) to form a fin (Balakrishnan), for at least, providing a fin forming the body of a FINFET helps mitigate leakage current and other short-channel effect (Balakrishnan [0002]). 
2. The combination of (Kadono, Ohnuma and Balakrishnan) as applied to the method of claim 1, Kadono further teaches, wherein ([0061]) the baking is performed at a temperature in a range of about 750*C to about 900*C, 
3. The combination of (Kadono, Ohnuma and Balakrishnan) as applied to the method of claim 1, Kadono further teaches, wherein ([0061]) the baking is a hydrogen baking process.
4. The combination of (Kadono, Ohnuma and Balakrishnan) as applied to the method of claim 1, Kadono further teaches, wherein ([0018, 0022,0049]]) the implanted region comprises boron (B), phosphor (P), or a combination thereof.
5. The combination of (Kadono, Ohnuma and Balakrishnan) as applied to the method of claim 1, Kadono further teaches, wherein the clean treatment comprises a wet clean ([0036] HF cleaning is wet cleaning) process.
6. The combination of (Kadono, Ohnuma and Balakrishnan) as applied to the method of claim 1, Kadono further teaches, wherein ([0036]) the clean treatment comprises a dry clean process.
7. The combination of (Kadono, Ohnuma and Balakrishnan)) as applied to the method of claim 1, Kadono further teaches, wherein ([0036]) the dry clean process is a Siconi etching process. 
8. The combination of (Kadono, Ohnuma and Balakrishnan) as applied to the method of claim 1, Kadono further teaches, wherein ([0062]: Apparatus) the baking process is an in-situ (in-situ is interpreted in light of spec [0028]) baking process.
9. The combination of (Kadono, Ohnuma and Balakrishnan) as applied to the method of claim 1, Kadono further teaches, wherein ([0062]: Apparatus) the forming process of the epitaxial layer is an in-situ (in-situ is interpreted in light of spec [0028]) forming process.
21. The combination of (Kadono, Ohnuma and Balakrishnan) as applied to the method of claim 1, Kadono wherein a depth of the implanted region is from about 20 angstroms to about 200 angstroms (construed from [0073]  thickness of the modifying layer 18 in the depth direction can be approximately in the range of 30 nm to 400 nm i.e., 3 nm to 40 nm; See MPEP 2144.05, I ).
Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kadono; Takeshi et al. (US 20160181311 A1, of record; hereinafter Kadono) in view of of Balakrishnan; Karthik et al. (US 20160359022 A1, of record; hereinafter Balakrishnan).
10. Kadono teaches a method (Method of Producing Semiconductor Epitaxial Wafer; [0035]) comprising (see the entire document: figs. 1(A) to 1(D) and Figs 2(A) to 2(E); [0036, 0068], specifically, as cited below):
forming (Fig 1A-1B; [0036]) an implanted region in a substrate (10);
removing ([0061]) a native oxide on the implanted region; 
performing a thermal treatment on a top surface of the substrate in an atmosphere comprising a hydrogen-containing gas ([0061]) after removing the native oxide wherein ([0061]) a whole process of the thermal treatment is performed at a temperature in a range of about 750°C to about 9000C (construed from [0061] the silicon wafer 10 is placed in the furnace at a furnace temperature of 600° C. or more and 900° C. or less); 
depositing an epitaxial layer (20 by CVD; [0034]) on the top surface of the substrate; and 
But, Kadono does not expressly disclose “etching the epitaxial layer to form a fin”. 
However, the process of patterning the epitaxial layer to form a fin is a well-known process step of method in prior art. For example, Balakrishnan teaches in claim 2 a method of claim 1, wherein the forming the silicon fin comprises: growing an epitaxial layer of silicon on the substrate; patterning by etching the epitaxial layer of silicon using a hard mask, to form the fin, wherein (Fig 1B, 2B; [0013]) illustrates, a thin hard mask 106 is deposited over the epitaxial layer 104. The epitaxial layer 104 is then patterned into a fin by removing a portion of the hard mask 106; thus, the reference numeral 104 is hereinafter used interchangeably to refer to both the epitaxial layer and to the fin that results from patterning of the epitaxial layer. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Balakrishnan’s step into Kadono’s method, and thereby the combination of ( Kadono and Balakrishnan)’s method comprises a step of etching (Balakrishnan) the epitaxial layer (Kadono) to form a fin (Balakrishnan), for at least, providing a fin forming the body of a FINFET helps mitigate leakage current and other short-channel effect (Balakrishnan [0002]).
12.The combination of (Kadono and Balakrishnan) as applied to the method of claim 10, Kadono further teaches, wherein ([0061]) the removing the native oxide comprises performing a wet etching process ([0036] HF cleaning is wet cleaning) followed by a dry etching process ([0061] by Hydrogen Baking).
13. The combination of (Kadono and Balakrishnan) as applied to the method of claim 10, Kadono further teaches, wherein the thermal treatment comprises reducing ([0061]: This hydrogen baking is performed essentially for removing natural oxide films formed on the wafer surface) an oxygen concentration at the top surface of the substrate.
Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadono; Takeshi et al. (US 20160181311 A1; hereinafter Kadono) in view of OHNUMA; Hideto et al., (US 20100151663 A1; hereinafter Ohnuma) in further view of Hoffmann; Thomas et al. (US 9054219 B1, of record; hereinafter Hoffmann).
14. Kadono teaches a method (Method of Producing Semiconductor Epitaxial Wafer; [0035]) comprising see the entire document: figs. 1(A) to 1(D) and Figs 2(A) to 2(E); [0036, 0068], specifically, as cited below):
While teaches forming (Fig 1A-1B; [0036]) an implanted region in a substrate (10); but does not expressly disclose performing a thermal treatment on a top surface of the implanted region, wherein an oxygen concentration at the top surface of the implanted region is reduced to lower than 1.E+19 atoms/cm3 (though teaches [0072]: 1.E+17 atoms/cm3 when boron or phosphorus is used as the dopant element).
However, in the analogous art as cited in claim 1,  Ohnuma teaches a silicon wafer being used for forming the samples was a silicon wafer in which the oxygen concentration is controlled to be 1.0.times.10.sup.18 atom/cm.sup.3 to 2.0.times.10.sup.18 atom/cm.sup.3 substrate contains dissolved oxygen at a concentration of not more than 8.times.10.sup.17 atoms/cm.sup.3 ([0371]), wherein ([0029-0030]) a laser beam is being emitted while the base substrate is heated, because a promoting effect of the outward diffusion of oxygen due to irradiation with a laser beam can be encouraged. [0030] Note that when the temperature of the base substrate is higher than or equal to 500.degree. C., oxygen can be reduced as compared with the case where the base substrate is not heated.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ohnuma’s step into Kadono’s method, and thereby the combination of ( Kadono and Ohnuma)’s method comprises a step of “performing a thermal treatment on a top surface of the implanted region, wherein an oxygen concentration at the top surface of the implanted region is reduced to lower than 1.E+19 atoms/cm3”, since this inclusion, at least shorten the  the time of retaining a melted state with a high diffusion coefficient of oxygen (Ohnuma [0028]). 
The combination of ( Kadono and Ohnuma) specifically Kadono further teaches:
forming an epitaxial layer (20; [0064)) on the implanted region after the thermal treatment, wherein the thermal treatment and forming the epitaxial layer are performed in the same process chamber ([0062]: Apparatus); and 
But, The combination of ( Kadono and Ohnuma) does not expressly disclose “etching the epitaxial layer and the implanted region to form a fin”.
However, the process of etching the epitaxial layer to form a fin is a well-known process step of method in prior art. For example, Hoffmann teaches “A Semiconductor Devices Having Fin Structures And Fabrication Methods Thereof” (Title), wherein (Figs 5A-5D; C 2, L 59-67; C 6, L 58 to C 7 L 8) prior to the isolation and fin formation modules, (1) forming the wells and heavily doped layers (518) in a surface of a substrate (512) via implants or other doping techniques (Figs 5A); (2) growing  an undoped epitaxial layer (Fig 5B; epi-layer 513) on the substrate after forming the heavily doped region; and (3) patterning the epi-layer and implanted region (518)  to define the fins (Fig 5C). Thereafter, the fins are then used to form FinFET devices.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Hoffmann’s patterning step (3) into Kadono’s method, and thereby, the combination of (Kadono, Ohnuma and Hoffmann)’s method comprises a step of etching the epitaxial layer and the implanted region to form a fin, for at least, As a result, improvements in electrical characteristics, such as improved matching characteristics and higher mobility from less impurity scattering, are possible (Hoffmann C 3, L 5-8).
16. The combination of (Kadono, Ohnuma and Hoffmann) as applied to the method of claim 14, Kadono further teaches, (the method) further comprising: performing a dry etching process on the top surface of the implanted region, wherein the dry etching process and the thermal treatment are performed in the same process chamber ([0062]: Apparatus).
17. The combination (Kadono, Ohnuma and Hoffmann) as applied to the method of claim 14, Kadono further teaches, wherein forming the implanted region (18) is performed such that the implanted region is thinner (Fig 1B; [0057]) than the substrate.
18. The combination of (Kadono, Ohnuma and Hoffmann) as applied to the method of claim 14,  further teaches, (the method) further comprising: forming an isolation layer wherein  (Hoffmann 42; Figs 4; Column 5 lines 37-40) in the trench.
19. The combination of (Kadono, Ohnuma and Hoffmann) as applied to the method of claim 18, Kadono further teaches, (the method) further comprising: 
removing a portion of the isolation layer (Hoffman) to form an isolation structure (Hoffmann 16 from 42; Figs 1; Column 3 lines 37-50) in the trench.
20. The combination of (Kadono, Ohnuma and Hoffmann) as applied to the method of claim 14, Hoffmann further teaches, wherein the epitaxial layer is undoped (Fig 3 an epi-layer 13 of undoped semiconductor material has been formed; Column 4 Line 47-60) and comprises an intrinsic silicon layer (of silicon).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kadono; Takeshi et al. (US 20160181311 A1, of record; hereinafter Kadono) in view of Balakrishnan; Karthik et al. (US 20160359022 A1, of record; hereinafter Balakrishnan) in further view of Masleid, Robert P. et al. (US 20040164334 A1; hereinafter Masleid).
22. The combination of (Kadono and Balakrishnan) as applied to the method of claim 10, does not expressly disclose “wherein depositing the epitaxial layer (20 by CVD; [0034]) is such that the epitaxial layer is in contact with the implanted region (Fig 1A-1B; [0036]) and an undoped region of the substrate (10)”.
However, in the analogous art, Masleid teaches (Fig 9; [0049]) process for selectively implanting oxygen, where patterned regions of substrate 302 are selectively implanted with oxygen ions to form an implanted layer 910 of oxygen ions implanted below the surface 301 of the chip in selected regions.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Masleid’s step into combination of (Kadono and Balakrishnan) method, and thereby the combination of (Kadono and Balakrishnan and Masleid)’s method comprises a step of “wherein depositing the epitaxial layer (Kadono 20 by CVD; [0034]) is such that the epitaxial layer is in contact with the implanted region (Kadono Fig 1A-1B; [0036]) and an undoped region (underlying Mask of Masleid Fig 9) of the substrate (Kadono 10)”, since this inclusion optimizes ion implantation in the effective area. 
Response to Arguments
Applicant's arguments “Remarks - 10/04/2022 - Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive because of the following: 1, 10 and 14, cancellation of claims 11 and 15, and submission of new claims 21-22 in “Claims - 10/04/2022” 
Applicant’s amendment of independent claims 1, 10, 14 (and thereby the dependent claim 2-9, 12-13 16-20), and submission of new claims 21-22 changed the scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in section I-IV, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Friday 8.30 A.M -5.00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
December 5, 2022